DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Muir on July 20, 2022.
The application has been amended as follows:
Replace the abstract with the following new abstract:

--An X-ray device includes a degree-of-wear detection unit for detecting a degree-of-wear of an emitter, an adhesion amount estimation unit for estimating an adhesion amount of a conductive material onto an envelope based on the degree-of-wear of the emitter and a relation between the degree-of-wear of the emitter and an adhesive amount of the conductive material onto the envelope stored in a storage unit.--

In claim 7, line 8, delete “the X-ray image to be display” and replace with --an X-ray image to be displayed--
In claim 7, line 13, delete “a spectrum” and replace with --the spectrum--

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose an X-ray device comprising: a storage unit configured to store a relation between the degree-of-wear of the emitter and an adhesion amount of the conductive material constituting the emitter onto the envelope; and an adhesion amount estimation unit configured to estimate the adhesion amount of the conductive material constituting the emitter onto the envelope based on the degree-of-wear of the emitter and a relation between the degree-of-wear of the emitter and the adhesion amount of the conductive material constituting the emitter stored in the storage unit, as claimed in claim 1.  Claims 2-7 are allowed by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuchs et al. (USPN 6,426,997 B1) disclose an X-ray tube with warning device for accurately indicating impending failure of the thermionic emitter.  Xu et al. (US 2019/0317144 A1) disclose methods and systems for predicting failures in X-ray tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



July 20, 2022